          Case 3:19-cv-00260-KGB Document 30 Filed 02/12/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

CHRISTOPHER MILLER                                                                    PLAINTIFF

v.                              Case No. 3:19-cv-00260-KGB-BD

SUSAN DUFFEL, Registered Nurse,                                                     DEFENDANT
Poinsett County Detention Center

                                              ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 29). Plaintiff Christopher Miller has not filed objections,

and the time to file objections has passed. Accordingly, after careful consideration, the Court

concludes that the Recommended Disposition should be, and hereby is, approved and adopted in

its entirety as this Court’s findings in all respects (Id.). The Court grants defendant Susan Duffel’s

motion for summary judgment (Dkt. No. 25). The Court dismisses Mr. Miller’s claims with

prejudice; the relief requested is denied (Dkt. Nos. 2; 5).

       It is so ordered this the 12th day of February, 2021.



                                                              _____________________________
                                                              Kristine G. Baker
                                                              United States District Judge
